IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42565

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 635
                                                 )
       Plaintiff-Respondent,                     )   Filed: September 16, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
ELIJAH DEAN MILLER,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Shoshone County. Hon. Fred M. Gibler, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Elijah Dean Miller pled guilty to criminal possession of a financial transaction card and
burglary. Idaho Code §§ 18-3125(1), 18-1401. The district court sentenced Miller to concurrent
unified sentences of five years with two years determinate and retained jurisdiction. Following
the period of retained jurisdiction, the district court suspended Miller’s sentences and placed him
on supervised probation for two years. Subsequently, Miller admitted to violating his probation
and the district court revoked his probation and executed the underlying sentences. Miller filed
an I.C.R 35 motion for reduction of his sentences, which the district court denied. Miller appeals
asserting that the district court abused its discretion by denying his I.C.R. 35 motion.



                                                 1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Miller’s
Rule 35 motion was presented, the district court did not abuse its discretion. For the foregoing
reasons, the district court’s order denying Miller’s Rule 35 motion is affirmed.




                                                 2